 In the Matter OfZWEIGMANUFACTURING COMPANYandAMALGA-MATED CLOTHING WORKERS OFAMERICACase No. C-2103.-Decided March 5, 1940Jurisdiction:garment manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Bliss Daffan,for the Board.Mr. H. W. Zweig,for the respondent.Mr. George Lambert,of Dallas, Tex., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE,Upon charges and amended charges duly filed by AmalgamatedClothing Workers of America, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas) issued itscomplaint dated January 13, 1942, against Zweig ManufacturingCompany, Dallas, Texas, herein called the respondent," allegingthat the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and (4) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notices of hear-ing were duly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance (1) that the respondent on or about June 3, 1941, and atall times thereafter refused to reemploy or reinstate Murial Viningbecause she filed charges under the Act and (2) that from on orabout January 21, 1941, the respondent urged, persuaded, andwarned its employees to refrain from aiding, becoming, or remainingmembers of the Union or seeking the advice or assistance of the' It appears from a stipulation herein that the respondent is an individual39 N. L. R. B., No. 80.448 ZWEIG MANUFACTURING' COMPANY449Union in connection with wages,hours, or other conditions of em-ployment and threatened its employees with discharge or otherreprisals if they sought or obtained such aid or assistance.On February 14, 1942, the respondent,theUnion,and counselfor the,Board entered into a stipulation in settlement of the case.This stipulation provides as follows :IT IS HEREBY STIPULATED AND AGREEDby and among H. W.Zweig, doing business under the style and trade name of ZweigManufacturing Company, hereinafter,called the Respondent,and Amalgamated Clothing Workers of America, hereinaftercalled the Union, and Bliss Daffan, Attorney for the,NationalLabor Relations Board, Sixteenth Region, that:1.Upon an amended charge, duly filed by the Union, theNationalLaborRelations Board, hereinafter referred to as theBoard, by Edwin A. Elliott, RegionalDirector for the SixteenthRegion, Fort Worth;Texas, as agent for the Board, acting pur-suant to authority granted in Section 10(b) of the NationalLabor Relations Act, hereinafter referred to as the Act, andacting pursuant to the Board's Rules and Regulations,Series 2,as amended,issued its Complaint and Notice of Hearing onthe 13th day of January,1942, against the Respondent.2.The Respondent is an individual doing business under thestyle and trade name of Zweig Manufacturing Company.The Respondent is now and has continuously been engagedat his plant at Dallas,Texas, in the manufacture,sale, and dis-tribution of work clothing,mostly pants and shirts.The -Respondent,in the course and conduct of his business,causes and has continuously caused a large part of the rawmaterials used in the manufacture of his finished products to bepurchased and transported in interstate commerce, throughstates of the United States other than the State of Texas, to hisplant at Dallas, Texas, and causes and has continuously causeda large part of the above-mentioned finished products producedand manufactured by him to be sold and transported in inter-state commerce from his plant,in the said State, of Texas, intoand through states of the United States other than the Stateof Texas.The Respondent purchases.approximately 500,000 yards ofmaterial a year to be used in the manufacture of his products.This material consists principally of khaki cloth purchased inthe States of North and South Carolina and in the State ofAlabama, at a cost of approximately$75,000.00.The finishedproducts of the Respondent are sold to any jobber in any part 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the United States, but are distributed principally in Texas,Oklahoma, Louisiana and Arkansas.During the calendar yearof 1941, the Respondent produced and sold finished productsof the nature mentioned above valued in excess of $150,000.00.Not more than 25 percent of value of such finished productswere sold by the Respondent and transported in interstate com-merce outside the State of Texas.3.The Respondent is engaged in commerce within the mean-ing of Section 2 (6) of the Act and his operations affect com-merce within the meaning of Section 2 (7) of the Act.4.The Union is a labor organization within the meaning ofthe Act.5.All parties hereto acknowledge service of the Complaint,Notice of Hearing and Amended Charge, all above-referredto,and expressly waive further pleadings, hearings and themaking of Findings of Fact and conclusions of law by theBoard.6.This Stipulation, together with the Complaint, Notice ofHearing, and Amended Charge, may be filed with the ChiefTrial Examiner of the Board at Washington, D. C., and whenso filed shall constitute the record in this case.7.Nothing herein contained shall be constituted or taken asan admission by the Respondent of any of the violations of theAct alleged in the aforesaid Complaint.8.All parties hereto hereby consent to the entry of an Orderby the Board providing that on the basis of the record in thecase, pursuant to Section 10 (c) of the Act, the Respondent,his officers, agents, successors and assigns;1.Shall not :(a) In in any manner interfere with, restrain or coerce hisemployees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining, orother mutual aid or protection, as guaranteed in Section 7 ofthe Nation a Labor Relations Act.(b) In any manner discriminate against an employee becausehe or she has filed charges or given testimony under the NationalLabor Relations Act.H. Shall take the following affirmative action to effectuate thecause of the Act :(a)Offer to Muriel Vining immediate and full reinstatementto her former or to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, and ZWEIG MANUFACTURING COMPANY451make whole Muriel Vining for any loss of pay she may havesuffered by payment to her of the sum of $1.61.(b)Post immediately in conspicuous places in the Dallas,Texas, plant of the Respondent, and maintain for a period ofat least sixty (60) days, notices to its employees stating:(1)That the Respondent will not engage in the conduct pro-hibited in paragraph I, (a) and (b) of this Order.(2)That he has taken the affirmative action ordered in para-graph II, (a) of this Order.(c)Notify the Regional Director for the Sixteenth Region bfthe Board, in writing, within ten (10) days from the date ofthisOrder what steps the Respondent has taken to comply,herewith.IT IS FURTHER ORDERED that the Amended Charge beand it hereby is dismissed insofar as it alleges that the Respond-ent terminated the employment of Muriel Vining on or aboutMay 23, 1941, because of her membership and activities in behalfof the :Amalgamated Clothing Workers of- America, and - there-after refused to reinstate her because of such membership andactivity.9.Upon application by the Board, the United States CircuitCourt of Appeals for the Fifth Circuit, or any appropriateCircuit Court of Appeals in the United States, may enter itsdecree enforcing the Order of the Board as set forth in, para-graph 8 above.All parties hereto expressly waive all rightand privilege to receive further notice of the filing of an appli-cation for the entry of such decree or to contest the entry of-such decree.10.This Stipulation contains the entire agreement betweenall the parties' hereto and there is no other agreement of anykind, verbal or otherwise, which varies, alters, adds to or detractsfrom this Stipulation.This stipulation is subject to the approval of the NationalLabor Relations Board.On February 18, 1942, the Board issued its order approving theabove stipulation, making it part of the record in the case, andtransferring the proceeding to the Board for the entry of a decisionand order by the Board pursuant to the provisions of this stipulation.Upon the above stipulation and entire record in the case, the Boardmakes the following : 452DECISIONSOF, NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTH. W. Zweig is an individual doing business under the style andtrade name of Zweig Manufacturing Company.He is engaged inthe manufacture, sale, and distribution of work clothing at Dallas,Texas.The respondent purchases annually approximately 500,000yards of material for use in the manufacture of his products.Thismaterial consists principally of khaki cloth purchased outside theState of Texas at a cost of approximately $75,000. The finishedproducts of the respondent are distributed principally in Texas,Oklahoma, Louisiana, and Arkansas.During 1941 the respondentproduced and sold finished products valued in excess of $150,000.Not. more than 25 percent by value of such finished products wasdelivered outside the State of Texas.'The respondent admits that he is engaged in commerce withinthe meaning of the Act.We find that the above-described ' operations constitute a contin-uous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that H. W. Zweig, doing business as Zweig Man-ufacturingCompany, Dallas, Texas, his agents, successors, orassigns :1.Shall not :(a) In any manner interfere with, restrain or coerce his em-ployees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining, or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act ;(b) In any manner discriminate against an employee because heor she has filed charges or given testimony under the NationalLabor Relations Act.12.Shall take the following affirmative action to effectuate thepurposes of the Act :(a)Offer to Muriel Vining immediate and full reinstatement toher former or to a substantially equivalent position, without preju-dice to her seniority or other rights and privileges, and make whole ZWEIG MANUFACTURING COMPANY453Muriel Vining for any loss- of pay she may have suffered by paymentto her of the sum of $1.61;(b)Post immediately in conspicuous places in the Dallas, Texas,plant of the Respondent, and maintain for a period of at least sixty(60) days, notices,to its employees stating: (1) That the respondentwill not engage in the conduct prohibited in paragraph 1 (a) and(b) of this Order, (2) That he has taken the affirmative actionordered in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Sixteenth Region ofthe Board, in writing, within ten (10) days from the date of thisOrder what steps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the Amended Charge be, and'it herebyis, dismissed insofar as it alleges that the respondent terminated theemployment of Muriel Vining on or about May 23, 1941, becauseof her membership and activities in behalf of the AmalgamatedClothingWorkers of America, and thereafter refused to reinstateher because of such membership and activity.